Appeal from an order of the Onondaga County Court (William D. Walsh, J.), entered June 20, 2006 pursuant to the 2005 Drug Law Reform Act. The order, among other things, granted defendant’s application for resentencing upon defendant’s 2004 conviction of criminal possession of a controlled substance in the second degree.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law and the *1395matter is remitted to Onondaga County Court for further proceedings in accordance with the following memorandum: Defendant appeals from an order entered upon his application to be resentenced pursuant to the 2005 Drug Law Reform Act ([DLRA-2] L 2005, ch 643, § 1) upon his conviction in 2004 of criminal possession of a controlled substance in the second degree (Penal Law § 220.18 [former (1)]). Defendant’s contentions are the same as those raised by the defendant in People v Williams (45 AD3d 1377 [2007]) and, for reasons stated in our decision in that case, we reverse the order and remit the matter to County Court to determine defendant’s application in compliance with DLRA-2.
Present—Scudder, P.J., Gorski, Lunn, Fahey and Peradotto, JJ.